Case 19-62393-pwb           Doc 158       Filed 08/26/19 Entered 08/26/19 15:56:59                       Desc Main
                                         Document      Page 1 of 4




                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

                                                                        )
In re:                                                                  )   Chapter 11
                                                                        )
JACK COOPER VENTURES, INC., et al.,1                                    )   Case No. 19-62393 (PWB)
                                                                        )
                                             Debtors.                   )   (Jointly Administered)
                                                                        )

                           NOTICE OF ADJOURNMENT OF HEARING

PLEASE TAKE NOTICE OF THE FOLLOWING:

       1.      A hearing on the following motions (collectively, the “Motions”) was originally
scheduled to be heard on August 27, 2019 at 10:00 a.m. local time in Atlanta, Georgia:

         a.     Cash Management Motion. Debtors’ Motion for Entry of Interim and Final
         Orders (I) Authorizing the Debtors to (A) Continue Using the Cash Management System
         and (B) Maintain Existing Bank Accounts and Business Forms, (II) Authorizing
         Continued Intercompany Transactions, (III) Granting Administrative Expense Status to
         Intercompany Claims, and (IV) Granting Related Relief. [Docket No. 9]. The Court
         entered an order on August 8, 2019 granting interim relief on this motion. [Docket No.
         68]

         b.     Tax Motion. Debtors’ Motion for Entry of Interim and Final Orders Authorizing
         the Payment of Certain Prepetition Taxes and Fees. [Docket No. 10]. The Court entered
         an order on August 8, 2019 granting interim relief on this motion. [Docket No. 60]


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Jack Cooper Ventures, Inc. (0805); Jack Cooper Diversified, LLC (9414); Jack Cooper
    Enterprises, Inc. (3001); Jack Cooper Holdings Corp. (2446); Jack Cooper Transport Company, Inc. (3030);
    Auto Handling Corporation (4011); CTEMS, LLC (7725); Jack Cooper Logistics, LLC (3433); Auto & Boat
    Relocation Services, LLC (9095); Axis Logistic Services, Inc. (2904); Jack Cooper CT Services, Inc. (3523);
    Jack Cooper Rail and Shuttle, Inc. (7801); Jack Cooper Investments, Inc. (6894); North American Auto
    Transportation Corp. (8293); Jack Cooper Transport Canada Inc. (8666); Jack Cooper Canada GP 1 Inc. (7030);
    Jack Cooper Canada GP 2 Inc. (2373); Jack Cooper Canada 1 Limited Partnership (3439); and Jack Cooper
    Canada 2 Limited Partnership (7839). The location of the Debtors’ corporate headquarters and service address
    is: 630 Kennesaw Due West Road NW, Kennesaw, Georgia 30152.
Case 19-62393-pwb     Doc 158    Filed 08/26/19 Entered 08/26/19 15:56:59          Desc Main
                                Document      Page 2 of 4




      c.     Insurance Motion. Debtors’ Motion for Entry of Interim and Final Orders
      Authorizing the Debtors to (I) Continue Insurance Coverage Entered Into Prepetition and
      Satisfy Prepetition Obligations Related Thereto, (II) Renew, Amend, Supplement,
      Extend, or Purchase Insurance Policies, (III) Honor the Terms of the Premium Financing
      Agreements and Pay Premiums Thereunder, (IV) Enter Into New Premium Financing
      Agreements in the Ordinary Couse of Business, and (V) Granting Related Relief. [Docket
      No. 11]. The Court entered an order on August 8, 2019 granting interim relief on this
      motion. [Docket No. 61]

      d.     Surety Bond Motion. Debtors’ Motion for Entry of Interim and Final Orders
      Authorizing (I) the Debtors to Continue to Renew the Surety Bond Program and (II)
      Granting Related Relief. [Docket No. 12]. The Court entered an order on August 8, 2019
      granting interim relief on this motion. [Docket No. 63]

      e.     Customer Programs Motion. Debtors’ Motion for Interim and Final Orders (I)
      Authorizing the Debtors to Maintain and Continue Customer Programs and Honor
      Certain Prepetition Obligations Related Thereto, and (II) Granting Related Relief.
      [Docket No. 16]. The Court entered an order on August 8, 2019 granting interim relief on
      this motion. [Docket No. 64]

      f.     Equity Trading Motion. Debtors’ Motion for Entry of Interim and Final Orders
      Approving Notification and Hearing Procedures for Certain Transfers of and Declarations
      of Worthlessness with Respect to Common Stock. [Docket No. 13]. The Court entered
      an order on August 9, 2019 granting interim relief on this motion. [Docket No. 76]

      g.     Critical Vendors Motion. Debtors’ Motion for Entry of Interim and Final Orders
      I) Authorizing (A) the Debtors to Pay Certain Prepetition Claims of Trade and Lien
      Claimants and (B) Procedures related Thereto, and (II) Granting Related Relief [Docket
      No. 14]. The Court entered an order on August 8, 2019 granting interim relief on this
      motion. [Docket No. 65]

      h.     Wages Motion. Debtors’ Motion for Entry of Interim and Final Orders
      Authorizing the Debtors to (I) Pay Certain Prepetition Wages, Salaries, Other
      Compensation, and Reimbursable Employee Expenses and (II) Continue Employee
      Benefits. [Docket No. 17]. The Court entered an order on August 8, 2019 granting
      interim relief on this motion. [Docket No. 66]

      i.     Bid Procedures Motion. Debtors’ Motion for Entry of an Order (I) Authorizing
      the Debtors to Enter into and Perform under the Stalking Horse Asset Purchase
      Agreement, (II) Approving Bidding Procedures for the Sale of the Debtors’ Assets, (III)
      Approving the Expense Reimbursement, (IV) Scheduling Hearings and Objection
      Deadlines with Respect to the Sale, (V) Scheduling Bid Deadlines and an Auction, (VI)
      Approving the Form and Manner of Notice Thereof, (VII) Approving Contract
      Assumption and Assignment Procedures, and (VIII) Granting Related Relief (the
      “Motion”) [Docket No. 21]

                                            -2-
Case 19-62393-pwb      Doc 158     Filed 08/26/19 Entered 08/26/19 15:56:59           Desc Main
                                  Document      Page 3 of 4




       j.     CBA Term Sheet Assumption Motion. Debtors’ Motion for Entry of an Order
       Authorizing the Debtors to Assume CBA Term Sheet. [Docket No. 118]

       2.      Your rights may be affected by the court’s ruling on these pleadings. You should
read these pleadings carefully and discuss them with your attorney, if you have one in this
bankruptcy case. (If you do not have an attorney, you may wish to consult one.) If you do not
want the court to grant the relief sought in these pleadings or if you want the court to consider
your views, then you and/or your attorney must attend the hearing.

       3.    The hearing on the Motions has been adjourned to September 3, 2019 at 1:00
p.m. in Courtroom 1401, United States Bankruptcy Court for the Northern District of
Georgia, Richard B. Russell Federal Building and United States Courthouse, 75 Ted
Turner Drive, SW, Atlanta, Georgia 30303.

        4.     The objection deadline will be extended for one party, the Official Committee
of Unsecured Creditors appointed in the above-captioned chapter 11 case, to 2:00 p.m.
local time in Atlanta, Georgia on August 30, 2019.

                          [Remainder of page intentionally left blank]




                                               -3-
Case 19-62393-pwb     Doc 158    Filed 08/26/19 Entered 08/26/19 15:56:59      Desc Main
                                Document      Page 4 of 4




Dated: August 26, 2019
       Atlanta, Georgia
                                        /s/ Sarah R. Borders
                                        Sarah R. Borders
                                        Georgia Bar No. 610649
                                        Leia Clement Shermohammed
                                        Georgia Bar No. 972711
                                        Britney Baker
                                        Georgia Bar No. 625752
                                        KING & SPALDING LLP
                                        1180 Peachtree Street NE
                                        Atlanta, Georgia 30309
                                        Telephone: (404) 572-4600
                                        Email: sborders@kslaw.com
                                        Email: lshermohammed@kslaw.com
                                        Email: bbaker@kslaw.com

                                        -and-

                                        Kelley A. Cornish (admitted pro hac vice)
                                        New York Bar No. 1930767
                                        Brian S. Hermann (admitted pro hac vice)
                                        New York Bar No. 2810232
                                        PAUL, WEISS, RIFKIND, WHARTON &
                                        GARRISON LLP
                                        1285 Avenue of the Americas
                                        New York, New York 10019
                                        Telephone: (212) 373-3000
                                        Email: kcornish@paulweiss.com
                                        Email: bhermann@paulweiss.com

                                        Proposed Counsel for the Debtors in Possession




                                          -4-
